Citation Nr: 9922198	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968, from May 1970 to August 1970, from June 1971 
to August 1971, from June 1972 to August 1972, from November 
1976 to May 1977, and from July 1977 to May 1978.

This matter is on appeal from a June 1995 rating decision by 
the Roanoke, Virginia, Regional Office (RO).  

By a decision, dated September 18, 1997, the Board of 
Veterans' Appeals (BVA or Board) denied the veteran's claim 
to reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.  An appeal to the 
United States Court of Veterans Appeals (since renamed the 
United States Court of Appeals for Veterans Claims) (Court), 
followed, and by a memorandum decision of such Court in 
December 1998, the Board's decision of September 1997 was 
vacated and the matter was remanded to the Board for 
readjudication.  The basis for the Court's action was a 
change in jurisprudence set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) that had occurred while the claim in 
question was pending before the Court.  


FINDINGS OF FACT

1.  The veteran's entitlement to service connection for 
schizophrenia was denied by a VA rating decision in October 
1988 and the Board upheld that determination by a decision 
entered in December 1989.

2.  By a rating decision of October 1990, the RO found that 
new and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for schizophrenia; the Board upheld the RO's determination by 
a decision of August 1991, and the United States Court of 
Appeals for Veterans Claims affirmed the Board's decision of 
August 1991 by a memorandum decision of October 1992.

3.  Evidence added to the record since entry of the Board's 
most recent decision in August 1991, denying entitlement of 
the veteran to service connection for schizophrenia, is 
duplicative, cumulative, or redundant of previously submitted 
materials, or does not bear directly and substantially on the 
matters under consideration and, by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to decide fairly the merits of 
the veteran's claim.


CONCLUSION OF LAW

The decisions entered by the Board in December 1989 and 
August 1991, denying the veteran's claim for service 
connection for schizophrenia or his claim to reopen therefor, 
are final, and no new and material evidence has been received 
since entry of the Board's most recent decision in August 
1991 with which to reopen the previously denied claim.  
38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Board initially denied 
entitlement of the veteran to service connection for 
schizophrenia by a decision in December 1989, and by 
subsequent decision entered in August 1991, the Board upheld 
the RO's determination of August 1990 that new and material 
evidence had not been presented to reopen such claim.  Such 
actions of the Board, the latter of which was affirmed by the 
Court of Appeals for Veterans Claims in October 1992, are 
final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991); 
38 C.F.R. § 20.1100 (1998).  Consequently, the threshold 
question presented by this appeal is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence on file at the time of entry of the Board's most 
recent decision in August 1991 included the veteran's service 
medical records, various records regarding the veteran's 
educational pursuits, documents pertaining to the veteran's 
disagreement with the United States Postal Service (USPS) 
concerning its alleged discrimination involving the veteran, 
a photocopied portion of an article from the DAV Magazine of 
the Disabled American Veterans pertaining to USPS 
discrimination, and an assortment of statements from the 
veteran.  

Evidence added to the record since entry of the August 1991 
decision includes a duplicate copy of a December 1981 letter 
from a VA counseling psychologist to the veteran, a 
photocopied portion of an undated declaration filed by a USPS 
employee in an action before the United States Federal 
District Court for the District of Columbia, a photocopy of a 
May 1990 letter from the Federal Bureau of Investigation to 
the veteran, a legal complaint in the veteran's suit against 
the Augusta County Sheriff's Department, a photocopy of a 
portion of an August 1992 letter to [redacted] from [redacted]
[redacted], a photocopy of February 1995 correspondence between 
the National Eye Institute and Senator Charles Robb, a 
photocopy of a July 1997 document written by the veteran and 
entitled "Amicus Curia" (sic) in the reported case of 
United States v. Timothy McVeigh, correspondence of November 
1997 from the Sheriff of Augusta County to the veteran, as 
well as various written statements of the veteran, including 
a document entitled The Court Case of an Awakened U.S. 
Government Snitch (A Smokey Bear "Sea Story" of Our 
National Forest) and newspaper clippings.

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include the copy of the December 1981 
letter from a VA counseling psychologist.  The remaining 
evidence, while not previously of record, is cumulative of 
previously submitted materials concerning the veteran's legal 
action against the USPS and related matters, and/or does not 
bear directly or substantially on the question of the service 
incurence or aggravation of the veteran's claimed acquired 
psychiatric disorder.  Such evidence does not contain data or 
opinion from a medical professional indicating that the 
veteran currently suffers from an acquired psychiatric 
disorder or that any such disorder originated in service or 
underwent an increase in severity in service, such as might 
constitute aggravation of a pre-existing disorder.  To that 
extent, such evidence cannot reasonably be held to be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156; 
Hodge, supra.  

While the veteran's current allegation that he suffers from 
what he describes as an "existential neurosis" is "new" in 
the sense that he previously had alleged that he suffered 
from a schizophrenic process that had been incurred in or 
aggravated by service, he offers no other evidence 
identifying the service onset or aggravation of any acquired 
psychiatric disorder.  Inasmuch as there is no showing of any 
medical background or expertise on the part of the veteran, 
he is not competent to render an opinion regarding medical 
questions such as causation or diagnosis of a disease, and 
his statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

On the basis of the foregoing, new and material evidence has 
not been presented with which to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a psychiatric disorder per 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a).  As a result, no grounds to extend the 
Board's consideration of these matters beyond the first step 
of the process enumerated above, see Winters, Elkins, Hodge, 
supra, are shown, and, therefore, there is no basis for any 
further evidentiary development of the issues presented.

The veteran's representative argues that the Board must 
remand this matter so that the RO may be afforded the 
opportunity to determine initially whether the evidence 
submitted since entry of the Board's decision in August 1991 
is "material," as defined by 38 C.F.R. § 3.156.  It is 
further argued that any failure of the Board to so act would 
constitute harmful error to the veteran.  The Board 
disagrees.  Regardless of whether or not the RO might 
determine that new and material evidence has been received, 
the Board would not be bound by that determination.  It would 
be the Board's function to review the RO's new and material 
evidence determination.  See generally Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 1996).  
Since (for the reasons outlined in this decision) the Board 
is unable to find that new and material evidence has been 
received, no purpose would be served by remanding the case to 
the RO for a preliminary finding on the new and material 
evidence question.   

The Board views the forgoing discussion as sufficient to 
apprise the veteran and his representative of the type of 
evidence necessary to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  See generally 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As well, the 
Board points out that the "benefit-of-the-doubt-rule" 
applies to the adjudication of a claim on its merits, not to 
the preliminary question presented here as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).


ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, such claim to reopen is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

